DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
This Office Action has been issued in response to Applicant’s Communication of amended application S/N 16/241,282 filed on February 23, 2022.  Claims 1 to 21 are currently pending with the application.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 to 21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Claim 1 recites generating a representation, performing a first determination; generating a text representation, selecting a portion of the text, and performing a second determination.
The limitation of generating a representation, which specifically recites “generating a representation of an audio portion of query content being presented on a display of a media playback device,” is a processes that, under its broadest reasonable interpretation, covers performance of the limitation in the mind, but for the recitation of generic computer components. That is, other than reciting “by at least one hardware processor”, nothing in the claim element precludes the steps from practically being performed in a human mind. For example, but for the “by at least one hardware processor” language, “generating”, in the context of this claim encompasses the user mentally determining a representation of a portion of a song that is being played in a screen or media playback device and that the user is looking at, that could be part of the melody of a song, or determining that the chorus portion of the song will represent the audio content. The limitation of performing a first determination, which specifically recites “in a first determination, determine whether the representation of the audio portion of the query content being presented on the display of the media playback device matches a representation of audio of known content”, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind, but for the recitation of generic computer components. That is, other than reciting “by at least one hardware processor”, nothing in the claim element precludes the steps from practically being performed in a human mind. For example, but for the “by at least one hardware processor” language, “determining”, in the context of this claim encompasses the user mentally determining or identifying if the representation of the song determined in the previous step, which can be a melody or the chorus of the song, matches a known song or known audio content.
Continuing with the analysis, the limitation of generating a text representation, which specifically recites “generating, from the audio portion, a text representation of text corresponding to words that are sung or spoken in the query content being presented on the display of the media playback device”, is a processes that, under its broadest reasonable interpretation, covers performance of the limitation in the mind, but for the recitation of generic computer components. That is, other than reciting “by at least one hardware processor”, nothing in the claim element precludes the steps from practically being performed in a human mind. For example, but for the “by at least one hardware processor” language, “generating”, in the context of this claim encompasses the user mentally and with the aid of pen and paper, generating a text representation of a text of corresponding to the words that are sung or spoken in a song that is being played in a screen or media playback device and that the user is looking at, by writing down the lyrics of the song in a sheet of paper.  The limitation of selecting a portion of the text, which specifically recites “selects a portion of the text from the text representation that corresponds to words that are sung or spoken in the query content”, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind, but for the recitation of generic computer components. That is, other than reciting “by at least one hardware processor”, nothing in the claim element precludes the steps from practically being performed in a human mind. For example, but for the “by at least one hardware processor” language, “selecting”, in the context of this claim encompasses the user mentally determining or choosing part of the previously generated text.
The limitation of performing a second determination, which specifically recites “in a second determination, determine whether the selected portion of the text from the text representation that corresponds to words that are sung or spoken in the query content being presented on the display of the media playback device match text corresponding to words that are sung or spoken in known content”, is a processes that, under its broadest reasonable interpretation, covers performance of the limitation in the mind, but for the recitation of generic computer components. That is, other than reciting “by at least one hardware processor”, nothing in the claim element precludes the steps from practically being performed in a human mind. For example, but for the “by at least one hardware processor” language, “determining”, in the context of this claim encompasses the user mentally determining or identifying whether the portion of lyrics of the song or audio content that was written down in a sheet of paper in the previous steps, matches the lyrics of the known song or audio content, by listening to a song or audio content and mentally or with the aid of pen and paper, determining which is the song, whether he/she knows the song, or have heard it before.  If a claim limitation, under its broadest reasonable interpretation, covers mental processes but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements – “receives a media signal of query content being presented on a display associated with a media playback device, wherein the media signal includes an audio portion”, “returns an indication that the first determination yielded no match between the representation of the audio portion of the query content being presented on the display of the media device and the representation of audio of known content in a first database”, “returns an identifier of a recording of at least one other performance of the known content exists in the second database”, “generates a first interface to be presented on the display of the media playback device that the query content contains a cover performance of the known content, wherein the first interface includes identifying information of the known content and identifying information of the recording of the at least one other performance of the known content and provides an opportunity to present the recording of the at least one other  performance of the known content”, “in response to interacting with the first interface, causes the recording of the at least one other performance of the known content to be presented on the display of the media playback device”, at least one hardware processor, a first database, and a second database.  The limitations “receives a media signal of query content being presented on a display associated with a media playback device, wherein the media signal includes an audio portion”, “returns an indication that the first determination yielded no match between the representation of the audio portion of the query content being presented on the display of the media device and the representation of audio of known content in a first database”, “returns an identifier of a recording of at least one other performance of the known content exists in the second database”, and “in response to interacting with the second interface”, amount to data-gathering and data-transmitting steps which is considered to be insignificant extra-solution activity, (See MPEP 2106.05(g)).  
Continuing with the analysis, the limitations “generates a first interface to be presented on the display of the media playback device that the query content contains a cover performance of the known content, wherein the first interface includes identifying information of the known content and identifying information of the recording of the at least one other performance of the known content and provides an opportunity to present the recording of the at least one other  performance of the known content”, and “causes the recording of the at least one other performance of the known content to be presented on the display of the media playback device”, represent insignificant extra-solution activity because it is a mere nominal or tangential addition to the claim, a mere generic transmission and presentation of collected and analyzed data. (See MPEP 2106.05(g)).  The one or more hardware processor, first database, and second database in these steps are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The insignificant extra-solution activities identified above, which include the data gathering, transmitting, and presenting steps, are recognized by the courts as well-understood, routine, and conventional activities when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity (See MPEP 2106.05(d)(II)(i) Receiving or transmitting data over a network, e.g., using the Internet to gather data, buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); (v) Presenting offers and gathering statistics, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93).  The claim is not patent eligible.
Claim 2 is dependent on claim 1 and includes all the limitations of claim 1.  Therefore, claim 2 recites the same abstract idea of claim 1.  The claim recites the additional limitation of “the query content is associated with media content being presented on the media playback device”, which is merely tying the abstract idea to a field of use, by limiting application of the abstract idea to media content data, and hence, is an attempt to limit the use of the abstract idea to a particular technological environment, which does not amount to significantly more than the abstract idea.
Claim 3 is dependent on claim 2 and includes all the limitations of claim 1.  Therefore, claim 3 recites the same abstract idea of claim 1.  The claim recites the additional limitation of “the at least one hardware processor further causes a second interface to be presented on the display of the media playback device indicating that the query content contains a known performance of first known content, wherein the second interface includes identifying information of the known performance of the first known content in response to the first determination yielding a match between the representation of the audio portion of the query content being presented on the display of the media device and the representation of audio of known content and the second determination yielding a match between the text corresponding to words that are sung or spoken in the query content match text to the words that are sung or spoken in known content, and wherein the second interface comprises a first overlay message that is overlaid onto the media content being presented on the media playback device”, which is merely elaborating on the abstract idea, and the data presentation steps, and is considered to be insignificant extra-solution activity, (See MPEP 2106.05(g)), and recognized by the courts as well-understood, routine, and conventional activities when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity (See MPEP 2106.05(d) (II)(v) Presenting offers and gathering statistics, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93)). Therefore, does not amount to significantly more than the abstract idea.
Claim 4 is dependent on claim 1 and includes all the limitations of claim 1.  Therefore, claim 4 recites the same abstract idea of claim 1.  The claim recites the additional limitation of “the representation is a fingerprint”, which tying the abstract idea to a field of use, by limiting the use of the abstract idea to a particular technological environment, and therefore, does not amount to significantly more than the abstract idea.
Claim 5 is dependent on claim 1 and includes all the limitations of claim 1.  Therefore, claim 5 recites the same abstract idea of claim 1.  The claim recites the additional limitation of “the text corresponding to words that are sung or spoken in the query content is based on close captioning data that is associated with the query content”, which is tying the abstract idea to a field of use, by limiting the use of the abstract idea to a particular technological environment, and therefore, does not amount to significantly more than the abstract idea.
Claim 6 is dependent on claim 1 and includes all the limitations of claim 1.  Therefore, claim 6 recites the same abstract idea of claim 1.  The claim recites the additional limitation of “the text corresponding to words that are sung or spoken in the query content is based on optical character recognition performed on video that is part of the query content”, which is tying the abstract idea to a field of use, by limiting the use of the abstract idea to a particular technological environment, and therefore, does not amount to significantly more than the abstract idea.
Claim 7 is dependent on claim 1 and includes all the limitations of claim 1.  Therefore, claim 7 recites the same abstract idea of claim 1.  The claim recites the additional limitation of “the text corresponding to words that are sung or spoken in the query content is based on speech recognition performed on the audio of the query content”, which is merely elaborating on the abstract idea, and therefore, does not amount to significantly more than the abstract idea.
Claim 8 is dependent on claim 1 and includes all the limitations of claim 1.  Therefore, claim 8 recites the same abstract idea of claim 1.  The claim recites the additional limitation of “causing the first interface to be presented includes at least one of: transmitting the first interface over a communications network to the media playback device, and displaying the first interface on the display of the media playback device”, which include data presentation and data transmitting steps, and which is considered to be insignificant extra-solution activity, (See MPEP 2106.05(g)), and are recognized by the courts as well-understood, routine, and conventional activities when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity (See MPEP 2106.05(d)(II)(v) Presenting offers and gathering statistics, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93); (i) Receiving or transmitting data over a network, e.g., using the Internet to gather data, buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network)). Therefore, does not amount to significantly more than the abstract idea.
Claim 9 is dependent on claim 1 and includes all the limitations of claim 1.  Therefore, claim 9 recites the same abstract idea of claim 1.  The claim recites the additional limitation of “the first interface to be presented includes superimposing the first interface on video that is part of the query content”, which is directed to data presentation steps, considered to be insignificant extra-solution activity, (See MPEP 2106.05(g)), and which are recognized by the courts as well-understood, routine, and conventional activities when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity (See MPEP 2106.05(d) (II)(v) Presenting offers and gathering statistics, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93)). Therefore, does not amount to significantly more than the abstract idea.
Claim 10 is dependent on claim 1 and includes all the limitations of claim 1.  Therefore, claim 10 recites the same abstract idea of claim 1.  The claim recites the additional limitation of “the first interface includes an advertisement for the recording of the known performance of the known content”, which is merely elaborating on the abstract idea by specifying a type of data, and therefore, does not amount to significantly more than the abstract idea.
Additionally, the claims do not include a requirement of anything other than conventional, generic computer technology for executing the abstract idea, and therefore, do not amount to significantly more than the abstract idea.
Same rationale applies to claims 11 to 21 since they recite similar limitations.
Claims 1 to 21 are therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.  

Response to Arguments
	The following is in response to Applicant’s arguments filed on February 23, 2022.  Arguments have been carefully and respectfully considered, but are not persuasive.
	In regards to claim 1, Applicant argues that “the claimed technology provide improvements and enhancements over conventional systems, for instance, where "the performance is a new performance, representation database 170 may lack a representation for that particular performance". By performing "a first search of a first database (e.g., representation database 170) is performed based on [a] generated representation [of audio that is part of the presentation]" and "a second search of a second database (e.g., lyrics database 160)" based on "text associated with the presentation," the claimed invention can present a message that provides "an indication that the performance that is being broadcast appears to be a new performance of the song; an indication of one or more other performances of the song; an advertisement for the one or more other performances of the song; and/or any other suitable information."”, and further, that the claims “amount to significantly more than an abstract idea”.
	In response to the preceding argument, Examiner respectfully disagrees, and respectfully submits that it is not clear, from the Applicant’s argument, what is the specific improvement in the functioning of a computer, or the improvement to another technology or technical field, that is achieved with the claimed invention.  Furthermore, it is also not apparent from the Applicant’s argument, how such improvement correlates with the claim language as presently presented.  Based on the preceding argument, it appears that the improvement is related to “providing an indication that the performance that is being broadcast appears to be a new performance of the song”, and therefore, an improvement in the process of determining matching media content.  However, an improvement in the judicial exception itself is not an improvement in technology.  It is not clear what the technical improvement is, nor its correlation with the claim limitations.  Therefore, the claims are directed to an abstract idea without significantly more, under the “Mental Processes” grouping of abstract ideas, as further detailed in the rejections above.  101 Rejections are hereby sustained.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAQUEL PEREZ-ARROYO whose telephone number is (571)272-8969. The examiner can normally be reached Monday - Friday, 8:00am - 5:30pm, Alt Friday, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAQUEL PEREZ-ARROYO/Examiner, Art Unit 2169